PER CURIAM.
Appellant, Edward R. LeCompte, appeals an order of the trial court denying bail.
Julian C. Andreu, Edward R. LeCompte and Letona LeCompte, also known as Toni LeCompte, were charged by the Grand Jury of the State of Florida in and for Duval County in an indictment with having committed the crime of murder in the first degree. Upon being refused bail by the trial judge on a finding that the proof was evident and the presumption great, Julian C. Andreu instituted a habeas corpus proceeding in the Supreme Court of Florida, which court found in Andreu’s case “We are independently of the position that the proof is not evident and the presumption not great in the peculiar circumstances of this case, * * * ”
Appellant, Edward R. LeCompte, filed application for bail in the trial court which found “ * * * that the proof was evident and the presumption great that the said LeCompte did, on July 29, 1967 in Duval County, Florida, feloniously join in the acts alleged in said indictment, and this Court being without knowledge as to whether or not ‘the peculiar circumstances’ found to exist by the Supreme Court of Florida in the other Andreu case recently pending before it entitled Julian Clifford Andreu, Petitioner, vs. Dale Carson, Sheriff of Duval County, Respondent, Case No. 36,662, should likewise be construed to prevail in this LeCompte case inasmuch as such cases involve two separate defendants; * * and denied bail. We have reviewed the record considered by the trial court, same being the identical record which was before the Supreme Court of Florida in the Andreu case, and conclude that the “peculiar circumstances” found to exist by the Supreme Court of Florida in said Andreu case are likewise applicable to Appellant, Edward R. Le-Compte.
It is ordered that the Appellant, Edward R. LeCompte, be admitted to bail in the sum of $10,000.00 and that he furnish a *107bond in that amount by two good and sufficient sureties to be approved by the Clerk of the Circuit Court, Duval County, or the Sheriff of Duval County.
CARROLL, DONALD, K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.